HANEY, J.
Appellant appeals from the clerk’s taxation of costs and disbursements, contending that the item of $34.20 for piinting respondents’ brief should not be allowed because such brief does not correspond in form and size with the rules of this court.
Rule 18 is as follows: “All cases and points, and all other papers furnished to the court in calendar causes, shall be printed on white paper with a margin on top, bottom and outer edge of the leaf, two inches wide. The printed page, exclusive of any marginal note or reference, shall be seven inches long and three and a half inches wide. The folios, numbering from the commencement to the end of the case, shall be printed on the outer margin of the page. Small pica, solid, is the smallest letter and most compact mode of composition which is allowed. No charge for printing- the papers mentioned in this rule shall be allowed as a disbursement in a cause, unless the requirements of this rule shall appear to have been complied with in all papers printed.” The specific objections are: (1) That the printed pages of the brief are only 6% inches long; (2) that the printed pages are not folioed; and (3) that the type used *218is smaller than small pica. An inspection of the brief discloses that it contains (including cover) only 34 printed pages, and that such pages are only 6^/2 inches long. The maximum price per page ever allowed being $1, the disbursement as taxed by the clerk includes two* unnecessary pages. There is, therefore, a substantial departure from the requirements of the rule with respect to the length of the printed page. The other objections need not be considered. ■
The clerk is directed to modify his taxation by striking out the item in question.